DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuisinier (US 20020190069).
Regarding claim 1, Cuisinier teaches a nested liner assembly (figure 5, reference 10), comprising: a plurality of liners (figure 5, reference 10), a liner of said plurality of liners being inside a next liner of said plurality of liners (figure 5, reference 20), said liner having an edge defining an opening into an interior of said liner (figure 5, reference 40), said plurality of liners including an innermost liner (figure 5, first liner 20) and an outermost liner (figure 5, outermost liner 20); and a collar (figure 5, reference 30) having a major axis (figure 5, reference 3 along the edge of liner 30) and a minor axis (figure 5: direction from inside the inner most liner to outside the outermost liner), said collar having a fold along said major axis (figure 5 and paragraph 28: connection means 30 in figure 5 is defined as a binding element where the connection means 30 is configured in the manner of a book binding. Therefore, the collar 30 would have a fold along the major axis), said edge of said liner being releasably held within said fold of said collar (figure 5 and paragraph 28).

Regarding claim 4, Cuisinier teaches all of the claim limitations of claim 3, as shown above. Furthermore, Cuisinier teaches said at least one tab is two tabs (figure 5, reference 50).
Regarding claim 5, Cuisinier teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cuisinier teaches a strong liner (figure 5, outermost liner 20), said plurality of liners being inside said strong liner (figure 5) and said collar being attached to said strong liner (figure 5, reference 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Cuisinier (US 20020190069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least 20 liners, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Cuisinier teaches all of the claim limitations of claim 1, as shown above. Furthermore, in a separate embodiment, Cuisinier teaches a belt (figure 4, reference 30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liner assembly of Cuisinier to include a belt, as disclosed in a separate embodiment of Cuisinier, because including the belt allows for sealing the liner after use, as explained by Cuisinier (paragraph 27).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20020190069), as applied to claim 1 above, and further in view of MacKay (US 20090317022).
Regarding claim 7, Cuisinier teaches all of the claim limitations of claim 6, as shown above. Furthermore, Cuisinier teaches the belt has an outer surface (figure 4, outside surface of reference 30) and wherein said outer surface carries a patch of adhesive (figure 4, reference 30 and paragraph 27).
Cuisinier does not teach a release paper adhered to said patch of adhesive. However, MacKay does teach a release paper adhered to said patch of adhesive (paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patch of adhesive of Cuisinier to include a release paper adhered to said patch of adhesive, as disclosed by MacKay, because including the release paper prevents the belt from sticking to unwanted surfaces.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20020190069), as applied to claim 1 above, and further in view of Ling et al. (US 4,978,231).
Regarding claim 8, Cuisinier teaches all of the claim limitations of claim 1, as shown above. Furthermore, Cuisinier teaches, in a separate embodiment, a plurality of holes formed in the liners (figure 4, reference 70).
Cuisinier does not teach the collar having a plurality of holes formed therein. However, Ling does teach a collar having a plurality of holes (figure 1, reference 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liners of Cuisinier to include a collar having a plurality of holes formed therein, as disclosed by Ling, because including the holes allows for a secondary way of connecting the liners together, as explained by Ling (column 2, lines 50-52).
Regarding claim 9, Cuisinier, in view of Ling, teach all of the claim limitations of claim 8, as shown above. Furthermore, Ling teaches said plurality of holes is formed along said fold of said collar (figure 1 and 3, references 20 and 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735